Exhibit 10.1

TAYLOR CAPITAL GROUP, INC. DEFERRED COMPENSATION PLAN

WHEREAS, Taylor Capital Group, Inc. (the “Company”) heretofore adopted the
“Taylor Capital Group. Inc. Deferred Compensation Plan” (the “Plan”), an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees within the meaning
of the United States Code of Federal Regulations Section 2520.104-23 and
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (“ERISA”); and

WHEREAS, the Company desires to amend the Plan to satisfy the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);

NOW, THEREFORE, effective December 30, 2008, the Plan is amended and restated to
comply with the final regulations under Section 409A of the Code, with the Plan
being operated in good faith compliance with Code Section 409A for the period
January 1, 2005 to December 31, 2008.

SECTION 1. PURPOSE OF PLAN

The Plan is unfunded and is maintained for the purpose of providing deferred
compensation to a select group of management and highly compensated employees of
the Company within the meaning of the United States Code of Federal Regulations
Section 2520.104-23 and Sections 201(2), 301(a)(3) and 401(a)(1) of the ERISA.
The Plan will be administered in accordance with such purpose and in accordance
with the provisions of Section 409A of the Code.

SECTION 2. DEFINITIONS

 

2.1 “Administrator” means the Board or the committee or subcommittee appointed
pursuant to Section 16.1.

 

2.2 “Beneficiary” means the person or entity determined to be a Participant’s
beneficiary pursuant to Section 14.

 

2.3 “Board” means the board of directors of the Company.

 

2.4 “Change in Control” means a “change in control” as defined in the Taylor
Capital, Inc. Senior Officer Change in Control Severance Plan.

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.6 “Company” means Taylor Capital Group, Inc.

 

1



--------------------------------------------------------------------------------

2.7 “Compensation” means the base salary, commissions, and bonus under the
Taylor Capital Group, Inc. Incentive Bonus Plan paid to a Participant for the
Plan Year.

 

2.8 “Disability” means a condition in which the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which, in the opinion of the Administrator, can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

 

2.9 “Early Retirement Age” means sixty-two (62) and ten (10) years of service.

 

2.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.11 “401(k) Plan” means the Taylor Capital Group, Inc. 401(k) and Profit
Sharing Plan, as amended from time to time.

 

2.12 “Normal Retirement Age” means sixty-five (65).

 

2.13 “Participant” means an employee of the Company who is eligible to
participate in the Plan pursuant to Section 3.

 

2.14 “Plan” means the Taylor Capital Group, Inc. Deferred Compensation Plan, as
set forth herein and as amended from time to time.

 

2.15 “Plan Year” means the calendar year.

SECTION 3. ELIGIBLE EMPLOYEES

The Administrator shall determine which management employees and highly
compensated employees of the Company shall be eligible to participate in the
Plan from time to time, the eligibility waiting period and such other conditions
as may be applicable from time to time.

SECTION 4. ELECTION TO DEFER COMPENSATION

A Participant may elect to defer a specified percentage of his or her base
salary and commissions (from one percent (1%) to seventy-five percent (75%) for
a Plan Year by filing an election with the Administrator (pursuant to Section 5)
on or prior to November 30 (or such other date not later than December 31 that
the Administrator may specify) of the preceding Plan Year. A Participant may
elect to make a separate deferral election with respect to any annual bonus paid
under the Taylor Capital Group, Inc. Incentive Bonus Plan (“success bonus”) to
be earned for a Plan Year. Any election so made shall not be binding for any
following Plan Year, and thus a new election must be filed for any following
Plan Year on or before November 30 (or such other date not later than
December 31 that the Administrator may specify) of the immediately preceding
Plan Year. Provided, however, that, subject to the provisions of Section 409A of
the Code, a Participant who first becomes eligible to participate in the Plan
after the beginning of a Plan Year shall be entitled to make a deferral election
(with respect to Compensation and any success bonus to be earned after the date
of the election) within thirty (30) days of becoming eligible.

 

2



--------------------------------------------------------------------------------

In connection with a Participant’s deferral election, each Participant may elect
to establish up to ten (10) separate “college education” and/or “personal goals”
sub-accounts, to which shall be credited such portion of his or her deferrals as
the Participant may designate. Any amounts not credited to a subaccount shall be
credited to a Participant’s retirement account. Any Company matching
contributions made on behalf of a Participant under Section 7 shall be evenly
allocated among the accounts established for the Participant under the Plan. Any
discretionary Company contributions made under Section 7 shall be allocated in
accordance with the percentage by which a Participant’s deferrals are to be
allocated among such accounts. Subject to the provisions of Section 11, any
college education and/or personal goal sub-accounts established for a
Participant shall be distributed as of July 1 of the year selected by the
Participant on the election form used to make his or her deferral election.

SECTION 5. MANNER OF ELECTION

Any election(s) made by a Participant pursuant to this Plan shall be made by
executing such form(s) as the Administrator shall from time to time prescribe.

SECTION 6. ACCOUNTS

If a Participant elects to establish one or more “college education” or
“personal goals” sub-account under Section 4, such account(s) shall be
established and maintained on the Company’s books and shall record (a) any
Compensation deferred by the Participant under the Plan which the Participant
has elected to be credited to the applicable account, and any Company
contributions made on his behalf which have been allocated to the applicable
sub-account(s) pursuant to Section 4, and (b) the allocation of any hypothetical
investment experience. There shall also be established for each Participant a
separate “retirement account” which shall record (a) any Compensation deferred
by the Participant, and any Company contributions made on his behalf, which have
not been specifically allocated to any such sub-account(s) and (b) the
allocation of any hypothetical investment experience.

SECTION 7. COMPANY CONTRIBUTIONS

For any Plan Year, the Company may elect to credit to the account of each
Participant, or any Participant designated by the Board, an additional
discretionary amount equal to a specified percentage of such Participant’s
Compensation, a flat dollar amount and/or an amount equal to a specified
percentage of any Compensation deferred under Section 4. Any such credit shall
be made entirely at the discretion of the Board.

 

3



--------------------------------------------------------------------------------

SECTION 8. ADJUSTMENTS TO ACCOUNTS

Each Participant’s account(s) shall be reduced by the amount of any
distributions to the Participant from the applicable account, and by any
federal, state and/or local tax withholding and any social security withholding
tax as may be required by law. Pursuant to procedures established by the
Administrator, each Participant’s account(s) shall be adjusted as of each
business day the New York Stock Exchange is open to reflect the earnings or
losses of any hypothetical investment media as may be designated by the
Administrator.

SECTION 9. INVESTMENT OF ACCOUNTS

For purposes of determining the amount of earnings and appreciation and losses
and depreciation to be credited to a Participant’s account(s), each
Participant’s account(s) shall be deemed invested in the investment options
(designated by the Administrator as available under the Plan) as the Participant
may elect, from time to time, in accordance with such rules and procedures as
the Administrator may establish. However, no provision of the Plan shall require
the Company to actually invest any amounts in any fund or in any other
investment vehicle.

SECTION 10. VESTED STATUS

Subject to the following provisions of the Plan, if a Participant “separates
from service” with the Company (within the meaning of Code Section 409A) for any
reason on or after his Normal Retirement Age or Early Retirement Age, or prior
to those dates as a result of the Participant’s Disability or death, such
Participant shall have a nonforfeitable (vested) right to the fair market value
of the Participant’s account(s). If a Participant separates from service prior
to his Normal Retirement Age or Early Retirement Age for any other reason other
than his death or Disability, such Participant shall be entitled to receive the
vested value of his or her account(s). For this purpose, each Participant shall
at all times have a nonforfeitable (vested) right to his or her account(s)
derived from any Compensation deferred pursuant to Section 4. However, with
respect to any Company contributions made on the Participant’s behalf pursuant
to Section 7, the Participant shall have a nonforfeitable (vested) right to a
percentage of the fair market value of such portion of his or her applicable
account as follows:

 

Years of Service

   Vested Percentage  

Less than 1 year

   0 %

1 year but less than 2

   20 %

2 years but less than 3

   40 %

3 years but less than 4

   60 %

4 years but less than 5

   80 %

5 years or more

   100 %

For this purpose, a Participant shall be credited with a Year of Service for
each year of “vesting service” earned under the 401(k) Plan.

The nonvested portion of a Participant’s account, as determined above, shall be
forfeited as of the Participant’s separation from service (or payment date in
the case of a personal goals sub-account), and shall be used to reduce Company
contributions under Section 7 and/or used to pay Plan administrative expenses.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Participant’s account(s) shall become one
hundred percent (100%) vested upon a Change in Control.

SECTION 11. TIME AND MANNER OF DISTRIBUTION

Distribution of a Participant’s vested “retirement account” (within the meaning
of Section 4) shall be made or commence six (6) months following the date the
Participant “separates from service” with the Company (within the meaning of
Section 409A of the Code). Provided, however, that payment may be delayed under
any of the circumstances permitted under said Section 409A. Provided, further,
that, if any amounts credited to a Participant’s vested account(s) become
subject to tax under Section 409A of the Code, such amount(s) shall be
immediately distributed to the Participant.

Each Participant shall elect, on the election form used to make his or her
deferral election, either of the following modes of distribution for his vested
retirement account:

 

  (a) a single lump sum payment; or

 

  (b) annual installments over a period of up to ten (10) years, the amount of
each installment to equal the balance of the Participant’s vested retirement
account immediately prior to the installment divided by the number of
installments remaining to be paid. The first installment shall be made
(6) months following the date the Participant separates from service with the
Company, with each subsequent installment being made on the first day of the
calendar month following the one (1) year anniversary of the prior payment.
Provided, however, that, if as the date such installments are to commence, the
vested balance of the Participant’s account(s) to be distributed does not exceed
$10,000, distribution shall be made in the form a single sum payment,
notwithstanding the Participant’s election.

Any vested college education sub-account established for a Participant under
Section 4 shall normally be distributed in the form of four (4) annual
installments commencing on the date elected by the Participant. Each subsequent
installment shall be made on the one (1) year anniversary of the prior payment.
However, if as of the date such installments are to commence, the vested balance
of the college education sub-account does not exceed $4,000, such sub-account
shall be distributed in the form of a single-sum payment.

Any vested personal goals sub-account established for a Participant under
Section 4 shall be distributed in the form of a single-sum payment on the date
selected by the Participant.

Notwithstanding the foregoing, if as of the date a Participant’s vested
retirement account is to be distributed, the Participant has any undistributed
vested college education and/or personal goals sub-accounts, such remaining
sub-accounts shall be distributed at the same time and in the same manner as the
vested retirement account.

 

5



--------------------------------------------------------------------------------

SECTION 12. DISTRIBUTION IN THE EVENT OF UNFORESEEABLE EMERGENCY

In the event of an “unforeseeable emergency” (within the meaning of Section 409A
of the Code), a Participant may, by filing an election with the Administrator
(in such form and manner as may be prescribed by the Administrator), elect to
receive a distribution from the Plan in an amount not to exceed the lesser of
(i) the fair market value of the Participant’s vested account(s) attributable to
his deferrals or (ii) the amount necessary to satisfy the unforeseeable
emergency.

SECTION 13. DEATH BENEFIT

In the event of the death of a Participant while in the employ of the Company,
vesting in the Participant’s account(s) shall be one hundred percent (100%), if
not otherwise one hundred percent (100%) vested under Section 10, with the fair
market value of the Participant’s account(s) being distributed to the
Participant’s Beneficiary, in a single lump sum payment, six (6) months
following the Participant’s death.

In the event a Participant dies after distribution has commenced under the Plan,
the vested balance of the Participant’s account(s), if any, shall be distributed
to the Participant’s Beneficiary, in a single lump sum payment, six (6) months
following the Participant’s death.

SECTION 14. BENEFICIARY DESIGNATION

A Participant may designate the person or persons to whom the Participant’s
account(s) under the Plan shall be paid in the event of the Participant’s death,
by filing a designation of beneficiary form with the Administrator. If no
Beneficiary is designated, or no Beneficiary survives the Participant, payment
shall be made to the Participant’s surviving spouse, or if none, to the
Participant’s estate. If a Beneficiary survives the Participant but dies before
the balance payable to the Beneficiary has been distributed, any remaining
balance shall be paid to the Beneficiary’s estate.

SECTION 15. DOMESTIC RELATIONS ORDERS

If a domestic relations order issued by any court of proper authority directs
assignment of all or any portion of a Participant’s vested account(s) to the
Participant’s spouse or former spouse as part of a divorce settlement, the
portion so assigned shall be distributed, in a lump-sum, to the spouse or former
spouse within ninety (90) days following the date on which the order was
received by the Administrator or, if later, within ninety (90) days following
the date on which the order clearly specifies the amount to be assigned and any
other terms necessary to comply with such order and with the provisions of Code
Section 409A.

 

6



--------------------------------------------------------------------------------

SECTION 16. PLAN ADMINISTRATION

16.1 Administration. The Plan shall be administered by the Board or, in the
discretion of the Board, a committee or subcommittee of the Board (the
“Committee”), appointed by the Board and composed of at least two members of the
Board. All references in the Plan to the Administrator shall be understood to
refer to the Committee or the Board, whoever shall administer the Plan.

Where the Committee serves as Administrator, in the event that a vacancy on the
Committee occurs on account of the resignation of a member or the removal of a
member by vote of the Board, a successor member shall be appointed by vote of
the Board. The Administrator shall select one of its members as Chairman and
shall hold meetings at such times and places as it may determine. A majority
shall constitute a quorum, and acts of the Administrator at which a quorum is
present, or acts reduced to or approved in writing by all its members, shall be
the valid acts of the Administrator.

The Administrator is authorized to interpret and construe any provision of the
Plan, to determine eligibility and benefits under the Plan, to prescribe, amend
and rescind rules and regulations relating to the Plan, to adopt such forms as
it may deem appropriate for the administration of the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Company and to make all other determinations necessary or advisable for
the administration of the Plan, but only to the extent not contrary to the
express provisions of the Plan or the provisions of Section 409A of the Code and
the regulations and rulings promulgated thereunder. The Administrator shall be
responsible for the day-to-day administration of the Plan. Determinations,
interpretations or other actions made or taken by the Administrator under the
Plan shall be final and binding for all purposes and upon all persons.

16.2 Review Procedure.

 

  (a) Pursuant to procedures established by the Administrator, claims for
benefits under the Plan made by a Participant or Beneficiary (the “claimant”)
must be submitted in writing to the Administrator.

If a claim is denied in whole or in part, the Administrator shall notify the
claimant within ninety (90) days (or forty-five (45) days if the claim relates
to a determination of Disability) after receipt of the claim (or within one
hundred eighty (180) days (or seventy-five (75) days for a Disability claim), if
special circumstances require an extension of time for processing the claim, and
provided written notice indicating the special circumstances and the date by
which a final decision is expected to be rendered is given to the claimant
within the initial ninety (90) day period, or forty-five (45) day period, as the
case may be). If notification is not given in such period, the claim shall be
considered denied as of the last day of such period and the claimant may request
a review of the claim.

The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:

 

  (i) the specific reason or reasons for the denial of the claim;

 

  (ii) the specific references to the pertinent Plan provisions on which the
denial is based;

 

7



--------------------------------------------------------------------------------

  (iii) a description of any additional material or information necessary to
perfect the claim, and an explanation of why such material or information is
necessary; and

 

  (iv) a statement that any appeal of the denial must be made by giving to the
Administrator, within sixty (60) days (or one hundred eighty (180) days in the
case of a Disability claim) after receipt of the denial of the claim, written
notice of such appeal, such notice to include a full description of the
pertinent issues and basis of the claim.

 

  (b) Upon denial of a claim in whole or part, the claimant (or his duly
authorized representative) shall have the right to submit a written request to
the Administrator for a full and fair review of the denied claim, to be
permitted to review documents pertinent to the denial, and to submit issues and
comments in writing. Any appeal of the denial must be given to the Administrator
within the period of time prescribed under (a)(iv) above. If the claimant (or
his duly authorized representative) fails to appeal the denial to the
Administrator within the prescribed time, the Administrator’s adverse
determination shall be final, binding and conclusive.

The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties. The Administrator shall advise the claimant of the results of the
review within sixty (60) days (or forty-five (45) days in the case of a
Disability claim) after receipt of the written request for the review, unless
special circumstances require an extension of time for processing, in which case
a decision shall be rendered as soon as possible but not later than one hundred
twenty (120) days (or ninety (90) days in the case of a Disability claim) after
receipt of the request for review. If such extension of time is required,
written notice of the extension shall be furnished to the claimant prior to the
commencement of the extension. The decision of the review shall be written in a
manner calculated to be understood by the claimant and shall include specific
reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based. The decision of the Administrator
shall be final, binding and conclusive.

SECTION 17. FUNDING

17.1 Plan Unfunded. The Plan is unfunded for tax purposes and for purposes of
Title I of ERISA. Accordingly, the obligation of the Company to make payments
under the Plan constitutes solely an unsecured (but legally enforceable) promise
of the Company to make such payments, and no person, including any Participant
or Beneficiary shall have any lien, prior claim or other security interest in
any property of the Company as a result of this Plan. Any amounts payable under
the Plan shall be paid out of the general assets of the Company and each
Participant and Beneficiary shall be deemed to be a general unsecured creditor
of the Company.

17.2 Rabbi Trust. The Company may create a grantor trust to pay its obligations
hereunder (a so-called rabbi trust), the assets of which shall be, for all
purposes, the assets of the Company. In the event the trustee of such trust is
unable or unwilling to make payments directly to Participants and Beneficiaries
and such trustee remits payments to the Company for delivery to Participants and
Beneficiaries, the Company shall promptly remit such amount, less applicable
income and other taxes required to be withheld, to the Participant or
Beneficiary.

 

8



--------------------------------------------------------------------------------

SECTION 18. AMENDMENT

The Company, by resolution of the Board, shall have the right to amend the Plan
at any time subject to the provisions of Section 409A of the Code; provided,
however, that no such action shall, without the Participant’s consent, impair
the Participant’s right with respect to any existing account under the Plan.

SECTION 19. TERMINATION OF THE PLAN

The Company, by resolution of the Board, and subject to the provisions of
Section 409A of the Code, may elect to terminate and liquidate the Plan,
provided that: (i) the termination and liquidation does not occur proximate to a
downturn in the financial health of the Company; (ii) the Company terminates and
liquidates all agreements, methods, programs, and other arrangements sponsored
by the Company that would be aggregated with any terminated and liquidated
agreements, methods, programs, and other arrangements under Section 409A of the
Code, if the same employee had deferrals of compensation under all of the
agreements, methods, programs and other arrangements that are terminated and
liquidated; (iii) no payments in liquidation of the Plan are made within twelve
(12) months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan other than payments that would be payable under
the terms of the Plan if the action to terminate and liquidate the Plan had not
occurred; (iv) all payments are made within twenty-four (24) months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan; and (v) the Company does not adopt a new plan that would be aggregated
with the terminated Plan under Section 409A of the Code if the same employee
participated in both plans, at any time within three (3) years following the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan.

SECTION 20. NO ASSIGNMENT

A Participant’s right to the amount credited to his or her account under the
Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Participant or the Participant’s Beneficiary.

SECTION 21. SUCCESSORS AND ASSIGNS

The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and the Participant, his or her
Beneficiaries, heirs, legal representatives and assigns.

SECTION 22. NO CONTRACT OF EMPLOYMENT

Nothing contained herein shall be construed as a contract of employment between
a Participant and the Company, or as a right of the Participant to continue in
employment with the Company, or as a limitation of the right of the Company to
discharge the Participant at any time, with or without cause.

 

9



--------------------------------------------------------------------------------

SECTION 23. GOVERNING LAW

This Plan shall be interpreted in a manner consistent with Code Section 409A and
the guidance issued thereunder by the Department of the Treasury and the
Internal Revenue Service and shall also be subject to and construed in
accordance with the provisions of ERISA, where applicable, and otherwise by the
laws of the State of Illinois, without regard to the conflict of law provisions
of any jurisdiction.

 

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Plan to be executed as of the 22nd day of December, 2008.

 

TAYLOR CAPITAL GROUP, INC. By:       /s/ BRUCE W. TAYLOR   Authorized Officer

 

10